Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/19/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 have been fully considered but are moot because the new grounds of rejection is necessitated by the amendment to the claims.

Interview Summary
On 11/24/2020, the Examiner explained that the claims are not in condition for allowance and asked if Applicant would like to discuss claim amendments in order to expedite this application to place it in condition for allowance.  
Applicant requested the basis for the new grounds of rejection, however the Examiner explained that the Office action was not completed at the time.  As such, the Examiner was not in a position at the time to discuss the references and claim mappings that would be used as a basis for the new grounds of rejection.  Applicant thereby requested the Office action.
Claim Objections
Claim 11 is objected to because of the following informalities:  
The claim status indicator for claim 11 is “Original”, however, claim 11 is withdrawn (see the interview summary and the Office action dated 12/12/2019).  Therefore, the proper claim status indicator for claim 11 should be “Withdrawn” instead of “Original.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-12, 14, 18-19, 22-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “the second temperature environment is free of cryogenic medium….” 
Claim 3, which depends from claim 1, recites: “wherein the second temperature environment comprises an interior of a cryostat….”  
This limitation of claim 3 is inconsistent with the limitation in claim 1, because a cryostat is understood to be a device which maintains low cryogenic temperatures using cryogenic media.  It is not clear how an interior of a cryostat which contains cryogenic media can be free of cryogenic medium.  
The Examiner reasonably believes that “the second temperature environment” of claim 1 is should be “a third temperature environment”, and “a third temperature environment” as recited in claim 3 should be “the third temperature environment”.  In order to expedite the prosecution of this application, the claims are construed as such.

Regarding each of claims 6, 10, 14, 18, 22-23 and 26, each respective claim recites the phrase “feeder cable” or “feeder cables” without the immediately preceding term “superconducting”.  
For example, claim 6 recites: “a feeder cable terminal electrically connected to the second end of each superconducting feeder cable and to the normal conducting current lead, to electrically couple the second end of each feeder cable to the normal conducting current lead.”  (Emphasis added).
There is no antecedent basis for the term “feeder cable”, and it is not clear whether or not the phrase should be construed as the “superconducting feeder cable” as previously established in the claim, or whether the term “feeder cable” should be construed as a “feeder cable” which is separate and distinct from the claimed “superconducting feeder cable”.
The Examiner reasonably believes that the term “feeder cable” should be construed as “superconducting feeder cable”.  In order to expedite the prosecution of this application, the claims are construed as such.

All claims which depend from the rejected claims above are also rejected by virtue of their dependency from a rejected parent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-10, 13, 15, 20, 22-24, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Graber et al. (US 2014/0162882, “Graber”) in view of  Tamada et al. (US 2104/0378312, “Tamada”) and Stemmle et al. (US 2019/0260194, “Stemmle”)

Regarding claim 1, Graber discloses a superconducting power cable system (title, cable termination for high voltage power cables cooled by a gaseous cryogen) comprising: 
a superconducting power cable in a first temperature environment (Fig. 1, [0026], [0038]; superconducting cable 1.7 is in a 50K gaseous helium first temperature environment 1.6); 
a thermal barrier separating the first temperature environment from a second temperature environment, the second temperature environment being at a higher temperature than the first temperature environment (Figs. 1-2, [0039]; flange 2.3 is a thermal barrier separating the first temperature environment from a second temperature environment),
at least one superconducting feeder cable having a first end electrically coupled to the superconducting power cable in the first temperature environment (Figs. 1-3, [0038], [0040], lower bushing 1.5 are cables that feed electrical current to the superconducting power cable 1.7, which have a first end electrically coupled to the superconducting cable 1.7 in the first temperature environment 1.6), 
each superconducting feeder cable having a second end electrically coupled to a normal conducting current lead in the second temperature environment (Figs. 1-3, [0026], [0038], [0040]; lower bushing 1.5 has a second end electrically coupled to a normal conducting current lead at the flange 2.3 in the second temperature environment), 
wherein each superconducting feeder cable is configured to conduct current to or from the first temperature environment (Figs. 1-3, [0026], [0038], [0040]; lower bushing 1.5 and conductors 3.1 or upper bushing 1.1 is configured to conduct current to or from the superconducting cable 1.7 in the first temperature environment);
wherein the first temperature environment contains a cryogenic medium (Fig. 1, [0026], [0038]; superconducting cable 1.7 is in a 50K gaseous helium first temperature environment 1.6).
Graber does not disclose each superconducting feeder cable includes a superconducting material that is configured to conduct current in a superconducting state such that at least a majority of the current is conducted in the superconducting state; the second temperature being low enough to sustain superconductivity, and a third temperature environment is free of cryogenic medium in contact with the at least one superconducting feeder cable (Examiner’s note: see the above 112 rejection for further discussion regarding this construction of claim 1). 
Tamada discloses superconducting feeder cables includes a superconducting material that is configured to conduct current in a superconducting state such that at least a majority of the current is conducted in the superconducting state (Figs. 5, 7, 8, [0006]; a superconducting cable is used as a .
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable with Tamada’s superconducting feeder cable in order to cause electric resistance to be zero, which results in various advantages such as expanding the interval distances and solving the problem of electric erosion, as suggested by Tamada at [0007].  
Stemmle discloses the second temperature being low enough to sustain superconductivity, and a third temperature environment is free of cryogenic medium in contact with the at least one superconducting feeder cable (Fig. 3, [0013], [0024]-[0026]; superconductive cable SK protrudes from the cryostat KR, which includes coolant and sustains superconductivity, and the enclosed cavity HR and into the tube body RK, the tube body RK is sealed from the cryostat KR and is free of cryogenic medium, and the superconductive cable SK sustains superconductivity in the tube body RK which is free of cryogenic medium). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada, with Stemmle’s superconducting cable in order to set up a transmission link for electrical energy and to improve the thermal compensation of the superconductive cable, as suggested by Stemmle at [0009].

Regarding claim 2, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the first temperature environment comprises an interior of a cryostat (Figs. 1-3, [0026], [0038], [0040]; the first temperature environment 1.6 comprises an interior of cryostat 1.2), 
and wherein the thermal barrier comprises a wall of the cryostat (Figs. 1-3, [0026], [0038], [0040]; the lower flange of the bottom feedthrough which separates the first temperature environment 1.6 from the second temperature environment 1.3 comprises a wall of the cryostat 1.2).

Regarding claim 3, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the second temperature environment comprises an interior of a cryostat (Figs. 1-3, [0026], [0038], [0040]; the second temperature environment 1.3 comprises an interior of the cryostat 1.2), 
and wherein the cryostat includes a second thermal barrier that separates the second temperature environment from [[a]] the third temperature environment (Figs. 1-3, [0025], [0026], [0038], [0039], [0040]; flange 2.3 is a second thermal barrier which comprises a wall of the cryostat 1.2 that separates the second temperature environment 1.3 from the ambient temperature environment at 293K.  Examiner’s note:  see the 112 rejection above for further discussion regarding this construction of claim 3).

Regarding claim 4, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses each feeder cable extends through the thermal barrier (Figs. 1-3, [0026], [0038], [0040]; conductors 3.1 extends through the lower flange which separates the first temperature environment 1.6 from a second temperature environment 1.3).

Regarding claim 6, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
a feeder cable terminal electrically connected to the second end of each superconducting feeder cable and to the normal conducting current lead, to electrically couple the second end of each feeder cable to the normal conducting current lead (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; the location where the feeder cable and the copper conductor at ambient temperature are connected together is a feeder cable terminal assembly to electrically couple the second end of the feeder cable to the normal conducting current lead).

Regarding claim 7, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 6, above.
Graber discloses a heat exchanger or a cyrocooler coupled to the feeder cable terminal (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; a copper heat sink attaches to the location that needs to  be cooled, i.e. the location where the superconductor and the copper conductor are connected together).

Regarding claim 9, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 6, above.
Graber discloses the feeder cable terminal comprises a tubular structure extending through the thermal barrier and having an open end opening into the first temperature environment (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; the feeder cable terminal includes a tube which extends through the lower flange of the bottom feedthrough and having an opening end as the inlet for the cryogenic gaseous coolant from the first temperature environment 1.6), 
and a closed end in the second temperature environment, the tubular structure having a passage extending from the open end toward the closed end (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; the tubular structure has a closed end at the insulator body 2.2 in the second temperature , 
wherein the at least one feeder cable extends through the open end of the tubular structure and at least partially into the passage of the tubular structure (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; copper conductor extends through the open end and into the passage of the tubular structure).

Regarding claim 10, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 9, above.
Graber discloses the tubular structure is electrically conductive and is electrically connected to the second end of the feeder cable and to the normal conducting current lead, to electrically couple the second end of the feeder cable to the normal conducting current lead (Figs. 1-3, [0026], [0038], [0040]; the tubular structure includes flexible joint 1.4 which is electrically conductive and electrically connects the second end of the feeder cable and the normal current lead).

Regarding claim 13, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses a connector terminal in the first temperature environment and electrically connected to the first end of each feeder cable and a terminal end of the superconducting power cable, to electrically couple each feeder cable to the superconducting power cable (Figs. 1, 10, [0026], [0038], [0040]; a connector terminal in the first temperature environment 1.6 electrically connects and electrically couple the first end of the copper conductor and a terminal end of the high temperature superconductor - HTS power cable).


Graber does not disclose each feeder cable has at least one of a bend, loop or spiral, to provide slack between the first end and the second end of the feeder cable.
Stemmle discloses each feeder cable has at least one of a bend, loop or spiral, to provide slack between the first end and the second end of the feeder cable (Fig. 3, [0030]; the portion of the superconductive cable SK which is outside of the cryostat KR is bent.  Examiner’s notes: the claimed: “to provide slack between the first end and the second end of the feeder cable” is interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987). In this case, Stemmle’s superconducting cable SK has a bend which can provide slack, therefore, this claim limitation reads on Stemmle.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada, with Stemmle’s superconducting cable in order to set up a transmission link for electrical energy and to improve the thermal compensation of the superconductive cable, as suggested by Stemmle at [0009].

Regarding claim 20, Graber discloses a superconducting power system (title, cable termination for high voltage power cables cooled by a gaseous cryogen) comprising: 
a superconducting power cable in a closed first temperature environment that is cooled with a cryogenic media to a first cryogenic temperature sufficiently low to sustain superconductivity in the superconducting power cable (Fig. 1, [0026], [0038]; superconducting cable 1.7 is in a 50K gaseous helium temperature environment 1.6); 
a thermal barrier separating the closed first temperature environment from at least one of a first volume adjacent a first end of the superconducting power cable and a second volume adjacent a second end of the superconducting power cable (Fig. 1, [0026], [0038], [0039]; flange 2.3 is a thermal barrier which separates the closed first temperature environment 1.6 from a first volume adjacent a first end of the superconducting cable 1.7), 
each of the first and second volumes being at a second cryogenic temperature that is higher than the first cryogenic temperature (Fig. 1, [0026], [0038]; the first volume has a temperature that is higher than the first temperature environment 1.6);
at least one first superconducting feeder cable and at least one second superconducting feeder cable (Figs. 1-3, [0026], [0038], [0040]; lower bushing 1.5 and conductors 3.1 or upper bushing 1.1 are cables that feed electrical current to the superconducting cable 1.7), 
wherein each of the first and second superconducting feeder cables is configured to conduct current to or from the superconducting power cable in the second cryogenic temperature (Figs. 1-3, [0026], [0038], [0040]; lower bushing 1.5 and conductors 3.1 or upper bushing 1.1 is configured to conduct current to or from the superconducting cable 1.7 in the second cryogenic temperature), 
and wherein: the at least one first superconducting feeder cable has a cold terminal end coupled to the first end of the superconducting power cable in the closed first temperature environment (Figs. 1, 10, [0026], [0038], [0040]; a connector terminal in the first temperature environment 1.6 electrically connects and electrically couple the first end of the copper conductor and a terminal end of the high temperature superconductor - HTS power cable), 
the at least one first superconducting feeder cable extending from the first end of the superconducting power cable, through the thermal barrier, to the first volume (Figs. 1-3, [0026], , 
the at least one first superconducting feeder cable having a warm terminal end coupled to a normal conducting current lead in the first volume (Figs. 1-3, [0026], [0038], [0040], [0042]; the location where the lower bushing 1.5 and the copper conductor at ambient temperature are connected together is an assembly to electrically couple the normal conducting current lead); 
or the at least one second superconducting feeder cable has a cold terminal end coupled to the second end of the superconducting power cable in the closed first temperature environment, the at least one second superconducting feeder cable extending from the second end of the superconducting power cable, through the thermal barrier, to the second volume, the at least one second superconducting feeder cable having a warm terminal end coupled to a further normal conducting current lead in the first volume (Examiner’s note: the rejection is based on the first limitation of the “or” condition.).
Graber does not disclose each of the first and second superconducting feeder cables includes a superconducting material that is configured to conduct current in a superconducting state; the second cryogenic temperature is sufficiently low to sustain superconductivity in the first and second superconducting feeder cables; and the first volume is free of cryogenic media in contact with the at least one first superconducting feeder cable.
Tamada discloses superconducting feeder cables includes a superconducting material that is configured to conduct current in a superconducting state (Figs. 5, 7, 8, [0006]; a superconducting cable is used as a superconductive feeder cable which conducts current in the superconducting state).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable with Tamada’s 
Stemmle discloses the second cryogenic temperature is sufficiently low to sustain superconductivity in the first and second superconducting feeder cables; and the first volume is free of cryogenic media in contact with the at least one first superconducting feeder cable (Fig. 3, [0013], [0024]-[0026]; superconductive cable SK protrudes from the cryostat KR, which includes coolant and sustains superconductivity, and the enclosed cavity HR and into the tube body RK, the tube body RK is sealed from the cryostat KR and is free of cryogenic medium, and the superconductive cable SK sustains superconductivity in the tube body RK which is free of cryogenic medium). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada, with Stemmle’s superconducting cable in order to set up a transmission link for electrical energy and to improve the thermal compensation of the superconductive cable, as suggested by Stemmle at [0009].

Regarding claim 22, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
Graber discloses the warm terminal end of each of the first and second feeder cables is an integral part of the thermal barrier (Figs. 1-3, [0038], [0040]; the warm end of conductors 3.1 and the lower bushing 1.5 are an integral part of the lower flange of the bottom feedthrough which is a thermal barrier).


Graber discloses the warm terminal end of each of the first and second feeder cables extends into the first or the second volume, beyond the thermal barrier (Figs. 1-3, [0038], [0040]; the warm end of conductors 3.1 extends into the first volume located in the second temperature environment 1.3, beyond the lower flange of the bottom feedthrough which is a thermal barrier).

Regarding claim 24, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
Graber discloses the closed first temperature environment is at a higher pressure than the first and second volumes (Figs. 1-3, [0037], [0038]; the first temperature environment 1.6 is a high pressure gaseous cryogen such as high pressure gaseous helium, which is at a higher pressure than the first volume at environment 1.3 which is a liquid cryogen such as liquid nitrogen).

Regarding claim 27, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
Graber discloses the warm terminal end of the first and second superconducting feeder cables or wires are cooled with a first stage of a two-stage cryocooler, while the closed first temperature environment is cooled with a colder second stage of the same cryocooler through conduction or contact with cryogenic fluid or gas (Figs. 1-3, [0037], [0038], [0040]; the warm terminal end of the conductors 3.1 are cooled with a first stage of a two-stage cryocooler at the second temperature environment 1.3 at a temperature of 77K, while the closed first temperature environment 1.6 is cooled with a colder second stage at a temperature of 50K through conduction or contact with the cryogenic high pressure gaseous helium).

Regarding claim 31, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the at least one superconducting feeder cable includes a first and a second superconducting feeder cable (Figs. 1-3, [0026], [0038], [0040]; lower bushing 1.5 and conductors 3.1 or upper bushing 1.1 are first and second superconducting feeder cables).
Graber does not disclose the superconducting material in each of the first and second superconducting feeder cables comprises a superconducting material that operates in a superconducting state at the second temperature in the second temperature environment.
Yamaguchi ‘623 discloses the superconducting material in each of the first and second superconducting feeder cables comprises a superconducting material that operates in a superconducting state in the second temperature environment (Figs. 12, 15, 17, [0023], [0153]; the superconducting material in each of the superconducting strands 1202, 1502, 1702 comprises a superconducting material that operates in a superconducting state at 77K in the second temperature environment). 
Tamada discloses the superconducting material in superconducting feeder cables comprises a superconducting material that operates in a superconducting state in the second temperature environment (Figs. 5, 7, 8, [0006]; a superconducting cable comprising superconducting material is used as a superconductive feeder cable which operates in a superconducting state).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada and Stemmle, with Tamada’s superconducting feeder cable in order to cause electric resistance to be zero, which results in various advantages such as expanding the interval distances and solving the problem of electric erosion, as suggested by Tamada at [0007].  

Claims 5, 21, 26, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Graber in view of Tamada and Stemmle as applied to respective claims 1 and 20 above, and further in view of Van der Laan (US 8,938,278, “Van der Laan”).

Regarding claim 5, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber does not disclose each superconducting feeder cable comprises a flexible superconducting cable or wire formed of multiple superconducting tapes that are wound in a helical fashion and in multiple layers around a round former.
Van der Laan discloses each superconducting feeder cable comprises a flexible superconducting cable or wire formed of multiple superconducting tapes that are wound in a helical fashion and in multiple layers around a round former (Fig. 7, col. 14, lines 16-20; superconducting cable comprises a flexible wire formed of multiple layers of superconducting tapes 712 wound in a helical fashion around a round former 714).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with Van der Laan’s tapes in order to allow the cable to bend to a certain extent without damaging the cable to prevent irreversible damage to the superconductor, as suggested by Van der Laan at col. 1, lines 44-65. 

Regarding claim 21, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
 each of the first and second superconducting feeder cables comprises a flexible superconducting cable or wire formed of multiple superconducting tapes that are wound in a helical fashion and in multiple layers around a round former.
Van der Laan discloses each of the first and second superconducting feeder cables comprises a flexible superconducting cable or wire formed of multiple superconducting tapes that are wound in a helical fashion and in multiple layers around a round former (Fig. 7, col. 13, line 60 – col. 14, line 20; superconducting cable comprises a flexible wire formed of multiple layers of superconducting tapes 712 wound in a helical fashion around a round former 714).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with Van der Laan’s tapes in order to allow the cable to bend to a certain extent without damaging the cable to prevent irreversible damage to the superconductor, as suggested by Van der Laan at col. 1, lines 44-65. 

Regarding claim 26, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 20, above.
Graber does not disclose at least one of the superconducting power cable, or the first or second feeder cables contain a normal-conducting material, and is configured to provide a level of current sharing between tapes, sufficient to act as fault current limiting device in case of a fault.
Van der Laan discloses at least one of the superconducting power cable, or the first or second feeder cables contain a normal-conducting material, and is configured to provide a level of current sharing between tapes, sufficient to act as fault current limiting device in case of a fault (Fig. 7, col. 13, line 60 – col. 14, line 20; superconducting cable comprises a flexible wire formed of multiple layers of .
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with Van der Laan’s tapes in order to allow the cable to bend to a certain extent without damaging the cable to prevent irreversible damage to the superconductor, as suggested by Van der Laan at col. 1, lines 44-65. 

Regarding claims 32 and 33, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to respective claims 1 and 20, above.
Graber discloses each of the (first and second-recited in claim 33) superconducting feeder cables operate at the second temperature, and wherein the superconducting power cable is configured to operate in a superconducting state at the first temperature (Figs. 1-3, [0026], [0038], [0040]; lower bushing 1.5 and conductors 3.1 or upper bushing 1.1 are first and second superconducting feeder cables which operate in a superconducting state in the second temperature environment 1.3, and the superconducting cable 1.7 operates in a superconducting state at the first temperature environment 1.6).
Graber does not disclose each of the first and second superconducting feeder cables operate in a superconducting state, and includes a plurality of high-temperature superconducting tapes.
Tamada discloses superconducting feeder cables operate in a superconducting state (Figs. 5, 7, 8, [0006]; a superconducting cable is used as a superconductive feeder cable which operate in a superconducting state).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by 
Van der Laan discloses each of the first and second superconducting feeder cables includes a plurality of high-temperature superconducting tapes (Fig. 7, col. 13, line 60 – col. 14, line 20; superconducting cable comprises a flexible wire formed of multiple layers of superconducting tapes 712 wound in a helical fashion around a round former 714.  Examiner’s notes: the term “high-temperature” is indefinite because it is a relative term.  See the 112 rejection above.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with Van der Laan’s tapes in order to allow the cable to bend to a certain extent without damaging the cable to prevent irreversible damage to the superconductor, as suggested by Van der Laan at col. 1, lines 44-65. 

Claims 8, 16, 17 and 31 are rejected over Graber in view of Tamada and Stemmle as applied to respective claims 1 and 6, above, in view of Yamaguchi (US 2007/0084623, “Yamaguchi ‘623”).

Regarding claim 8, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 6, above.
Graber discloses the feeder cable terminal comprises a tubular structure extending through the thermal barrier and having an open end opening into the first temperature environment (Figs. 1-3, 10, [0026], [0038]-[0040], [0042]; the feeder cable terminal includes a tubular structure formed by the lower flange, as illustrated in Fig. 1 which illustrates a cross-section of the terminal, which extends through the lower thermal barrier and having an open end opening into the cryogen 1.6), 
the tubular structure having a conductive section electrically connected to the second end of each superconducting feeder cable (Figs. 1-3, 10, [0026], [0038]-[0040], [0042]; the tubular structure of the feeder cable terminal has the internal field grading structure 2.6 of Fig. 2 which is in the insulator body of the superconducting feeder cable and is grounded via connection to the flange, which serves as an electrical connection).
Graber does not disclose the open end for receiving a cooling fluid from the first temperature environment.
Yamaguchi ‘623 discloses an open end for receiving a cooling fluid from the first temperature environment (Figs. 12, 15, 17, [0131], [0137]; the refrigerant pump is located an opening end as the inlet for the cryogenic gaseous coolant from the first temperature environment.  Examiner’s notes: the limitation, "for receiving a cooling fluid from the first temperature environment" is interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable terminal, as modified by Tamada and Stemmle, with the conductor of Yamaguchi ‘623 in order provide a cable and direct current power transmission system in which laying working thereof is easier, heat invasion is reduced and power transmission efficiency is improved, as suggested by Yamaguchi ‘623 at [0006].

Regarding claim 16, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
at least one normal conducting electrical conductor coupled with the superconducting power cable and located outside of the first temperature environment (Fig. 1, [0026], [0038], [0040]; the conductors 3.1 are coupled with the superconducting cable 1.7 and located at the optimum transition region 3.3 which is on the upper side just above the flange 3.4, which is outside of the first temperature environment 1.6.).
Graber does not disclose the normal conducting electrical conductor coupled in parallel with the superconducting power cable.
Yamaguchi ‘623 discloses the normal conducting electrical conductor coupled in parallel with the superconducting power cable (Figs. 12, 15, 17, [0023], [0153]; Fig. 17 illustrates normal conducting electoral conductors which are coupled in parallel with the superconducting power cable). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable terminal, as modified by Tamada and Stemmle, with the op conductor of Yamaguchi ‘623 in order provide a cable and direct current power transmission system in which laying working thereof is easier, heat invasion is reduced and power transmission efficiency is improved, as suggested by Yamaguchi ‘623 at [0006].

Regarding claim 17, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the first temperature environment comprises an interior of a cryostat (Fig. 1, [0026], [0038], [0040]; the first temperature environment 1.6 comprises an interior of a cryostat 1.2).
Graber does not disclose the system further comprising at least one normal conducting electrical conductor coupled in parallel with the superconducting power cable and located outside of the cryostat.
at least one normal conducting electrical conductor coupled in parallel with the superconducting power cable and located outside of the cryostat (Figs. 12, 15, 17, [0023], [0153]; Fig. 17 illustrates normal conducting electoral conductors which are coupled in parallel with the superconducting power cable and located outside of the feed-through 2). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable terminal, as modified by Tamada and Stemmle, with the conductor of Yamaguchi ‘623 in order provide a cable and direct current power transmission system in which laying working thereof is easier, heat invasion is reduced and power transmission efficiency is improved, as suggested by Yamaguchi ‘623 at [0006].

Regarding claim 31, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the at least one superconducting feeder cable includes a first and a second superconducting feeder cable (Figs. 1-3, [0026], [0038], [0040]; lower bushing 1.5 and conductors 3.1 or upper bushing 1.1 are first and second superconducting feeder cables).
Graber does not disclose the superconducting material in each of the first and second superconducting feeder cables comprises a superconducting material that operates in a superconducting state at the second temperature in the second temperature environment.
Yamaguchi ‘623 discloses the superconducting material in each of the first and second superconducting feeder cables comprises a superconducting material that operates in a superconducting state in the second temperature environment (Figs. 12, 15, 17, [0023], [0153]; the superconducting material in each of the superconducting strands 1202, 1502, 1702 comprises a superconducting material that operates in a superconducting state at 77K in the second temperature environment). 
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graber in view of Tamada and Stemmle as applied to claim 10 above, and further in view of McKinzie, II (US 2007/0045265, “McKinzie, II”).

Regarding claim 12, Graber discloses the claimed invention as applied to claim 10, above.
Graber discloses the feeder cable terminal further comprises a thermal insulator disposed between the tubular structure and the thermal barrier (Figs. 1, 2, [0039], [0040]; the terminal for conductors 3.1 comprises a thermal insulator body 2.2 disposed between the tubular structure and the lower flange of the bottom feedthrough).
Graber does not disclose the thermal insulator is ceramic.
McKinzie, II discloses a superconducting cable in which a thermal insulator is ceramic ([0658]; insulator can be ceramic). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with McKinzie, II’s ceramic insulator in order to provide for high thermal conductivity, as suggested by McKinzie, II at [0658]. 

s 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graber in view of Tamada and Stemmle as applied to respective claim 1 above, and further in view of Yamaguchi et al. (US 2013/0240236, “Yamaguchi”).

Regarding claim 14, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber does not disclose a plurality of feeder cable terminals, each feeder cable terminal extending through the thermal barrier and being electrically connected to the second end of a respective one of the superconducting feeder cables and to the normal conducting current lead, to electrically couple the second end of the respective one of the feeder cables to the normal conducting current lead.
Yamaguchi discloses a plurality of feeder cable terminals, each feeder cable terminal extending through the thermal barrier and being electrically connected to the second end of a respective one of the superconducting feeder cables and to the normal conducting current lead, to electrically couple the second end of the respective one of the feeder cables to the normal conducting current lead (Fig. 8, [0062], [0064]; each of copper leads 503 extends through a second feed through 505 is connected to each of copper leads 506 and are electrically coupled to superconducting wires 507 to electrically couple the end of the copper lead 506 to the normal conducting current lead).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with Yamaguchi’s plurality of feeder cables in order to provide for a stabilizing fixing structure and to assure connection from the cable at ambient temperature to the superconducting wire, as suggested by Yamaguchi at [0063] and [0064]. 


Graber discloses the first temperature environment comprises an interior of a cryostat (Figs. 1-3, 10, [0026], [0038]; the first temperature environment 1.6 comprises an interior of cryostat 1.2); 
the superconducting power cable has a first terminal end within the cryostat (Figs. 1-3, [0038], [0040], the superconducting cable 1.7 has a first terminal end within the cryostat 1.2); 
the at least one feeder cable comprises a first superconducting feeder cable electrically coupled to the first terminal end of the superconducting power cable (Figs. 1-3, 10, [0026], [0038], [0040]; conductors 3.1 comprises a feeder cable electrically coupled to the first terminal end of the superconducting cable 1.7),
the system further comprising: a first feeder cable terminal assembly extending through a wall of the cryostat and being electrically connected to the first superconducting feeder cable and to a first normal conducting current lead (Figs. 1-3, 10, [0026], [0038], [0040], [0042]; the location where the feeder cable and the copper conductor at ambient temperature are connected together is a feeder cable terminal assembly extending through a wall of the cryostat 1.2 and is electrically connected to the feeder cable and to the normal conducting current lead).
Graber does not disclose a second terminal end within the cryostat; a second superconducting feeder cable electrically coupled to the second terminal end of the superconducting power transmission cable, a power source or a power load; and a second feeder cable terminal assembly extending through a further wall of the cryostat and being electrically connected to the second superconducting feeder cable and to a second normal conducting current lead.
Yamaguchi discloses a second terminal end within the cryostat (Fig. 8, [0062], [0064]; each of copper leads 503 has a terminal end); 
a second superconducting feeder cable electrically coupled to the second terminal end of the superconducting power transmission cable, a power source or a power load (Fig. 8, [0062], [0064]; each of copper leads 503 is electrically coupled to a second terminal end of the superconducting cable 507); 
and a second feeder cable terminal assembly extending through a further wall of the cryostat and being electrically connected to the second superconducting feeder cable and to a second normal conducting current lead (Fig. 8, [0062], [0064]; each of copper leads 503 extends through a further wall and is electrically connected to the terminal and to a normal conducting current lead).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting feeder cable, as modified by Tamada and Stemmle, with Yamaguchi’s plurality of feeder cables with a bend in order to provide for a stabilizing fixing structure and to assure connection from the cable at ambient temperature to the superconducting wire, as suggested by Yamaguchi at [0063] and [0064]. 

Regarding claim 19, Graber in view of Tamada, Stemmle and Yamaguchi discloses the claimed invention as applied to claim 18, above.
Graber discloses at least one of the first and second normal conducting lead comprises a variable load current lead (Figs. 1-3, 10, [0005], [0040]; conductors 3.1, the termination must all for any permissible load current).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graber in view of Tamada and Stemmle as applied to claim 1 above, and further in view of Foults et al. (US 2008/0192392, “Foults”).


Graber discloses at least one normal conducting electrical conductor coupled with the superconducting power cable and located outside of the first temperature environment (Fig. 1, [0026], [0038], [0040]; the conductors 3.1 are coupled with the superconducting cable 1.7 and located at the optimum transition region 3.3 which is on the upper side just above the flange 3.4, which is outside of the first temperature environment 1.6.).
Graber does not disclose the normal conducting electrical conductor coupled in parallel with the superconducting power cable.
Foults discloses the normal conducting electrical conductor coupled in parallel with the superconducting power cable (Fig. 4, [0065]; superconducting cable 150 and conventional cable 200 are coupled in parallel). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada and Stemmle, with Foults’ the normal conducting cable in order to provide a combination that may be designed and operated to act as a fault current limiting cable system, as suggested by Foults at [0065].

Regarding claim 17, Graber in view of Tamada and Stemmle discloses the claimed invention as applied to claim 1, above.
Graber discloses the first temperature environment comprises an interior of a cryostat (Fig. 1, [0026], [0038], [0040]; the first temperature environment 1.6 comprises an interior of a cryostat 1.2).
 at least one normal conducting electrical conductor coupled in parallel with the superconducting power cable and located outside of the cryostat.
Foults discloses the at least one normal conducting electrical conductor coupled in parallel with the superconducting power cable and located outside of the cryostat (Fig. 4, [0065]; superconducting cable 150 and conventional cable 200 are coupled in parallel and the conventional cable 200 is located outside of the cryostat). 
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Graber’s superconducting cable, as modified by Tamada and Stemmle, with Foults’ the normal conducting cable in order to provide a combination that may be designed and operated to act as a fault current limiting cable system, as suggested by Foults at [0065].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STANLEY TSO/Primary Examiner, Art Unit 2847